Citation Nr: 1434970	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-38 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for reflex sympathetic dystrophy (RSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to April 1965, and on National Guard active duty from April 7, 1968, to April 11, 1968.

This appeal comes before the Board of Veterans' Appeals from a January 2009 rating decision by the Louisville, Kentucky Regional Office (RO) of the United States Department of Veterans Affairs.  In that decision, the RO denied service connection for RSD.

In April 2011, the Veteran had a Board videoconference hearing before a Veterans Law Judge (VLJ).  That VLJ subsequently ceased employment with the Board.  In June 2014, the Veteran had a Board videoconference hearing before the undersigned VLJ.  Transcripts of both hearings are of record.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Swelling and injury of the feet during service in April 1968 resolved within days after onset, without residual pathology.

2.  RSD diagnosed based on burning pain and paresthesia in the legs and feet with onset in 2003 is not related the injury of the feet in 1968.


CONCLUSION OF LAW

Current RSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in an October 2008 letter, which was issued before the initial unfavorable decision on the issue on appeal.  In that letter, VA advised the Veteran what information was needed to substantiate a claim for service connection.  VA also advised the Veteran how VA assigns disability ratings and effective dates.  The letter also stated who was to provide the evidence.

In the Board videoconference hearings in April 2011 and June 2014, each VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of either Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJs who conducted the hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearings constitutes harmless error.

The Veteran's claims file (including information in Virtual VA and VBMS) contains medical records from the Veteran's 1964 to 1965 period of service.  The claims file does not contain any medical records from the Veteran's active service in April 1968.  In April 2010, an RO official made a formal finding that treatment records from that service period were unavailable.  The Veteran reports, however, that he did not receive any medical treatment during that period of service.  As he did not receive treatment, it is unlikely that medical records from that service would assist in substantiating his claim.  The claims file does contain post-service medical records, reports of VA medical examinations, and transcripts of the Board videoconference hearings in 2011 and 2014.

In a VA examination in April 2010, the RO asked the examiner for opinion as to whether the Veteran's current RSD is related to his April 1968 service.  In April 2010 the examiner commented on why it was difficult to connect the RSD to the 1968 service, and stated that he could not resolve the question of a relationship without resorting to speculation.  The RO asked the examining physician to clarify his opinion and express it in terms of whether it is at least as likely as not that the RSD is related to the 1968 service.  In May 2010, the examiner responded with the opinion that it is less likely than not that the RSD is related to the 1968 service.  The Veteran has raised a question as to whether it is fair for VA to have obtained two opinions from the same physician, rather than opinions from two different physicians.  The examiner provided clear and well-reasoned explanations of the initial opinion and the clarification.  The opinion and clarification together adequately addressed the relevant question.  Additional opinion is not needed.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

RSD

The Veteran contends that his current RSD had onset in service in April 1968.  He reports that he sustained injury of his feet during that National Guard service patrolling in Chicago in response to riots occurring there.  He indicates that he remained standing on concrete surfaces for 18 hour shifts, and that his feet became extremely swollen, such that he was unable to walk for two days.  He reports that he requested treatment, but was denied treatment.  He contends that the swelling of his feet was the initial onset of RSD.  He states that the April 1968 symptoms resolved after several days.  He reports that in 2003 he developed pain and swelling in his feet and legs, and that clinicians ultimately diagnosed those symptoms as RSD.  He indicates that the RSD later affected additional areas.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

The Veteran does not contend that he sustained foot injury during his 1964 to 1965 period of active service.  Service treatment records do not reflect any foot injury or complaints.  After a search, the RO found that service treatment records from the Veteran's active service in April 1968 are not available.  The Veteran has stated that he asked for treatment but did not receive any treatment during that period of service.

The claims file contains records of VA medical treatment of the Veteran from 2002 forward.  In 2002, he reported pain and swelling in his left knee and pain in his right shoulder.  In 2003, he indicated that he had pain in the right knee as well.  Clinicians treated him for arthritis.  In October 2003, the Veteran raised the possibility that he had RSD.  He reported that he had burning pain in both lower extremities.  In April 2004, a treating physician noted that the Veteran had paresthesia in both lower extremities.  Electrodiagnostic testing was performed.  A physician diagnosed RSD.

In March 2005, private chiropractor C. A. M., D.C., sent the Veteran for Digital Infrared Thermal Imaging.  The claims file contains an audio recording of Dr. M.'s explanation of the imaging.  Dr. M explained that the images of the Veteran are consistent with RSD.  He noted that a fall ten years before the imaging that the Veteran reported could explain imaging findings involving his knee and shoulder.  He made recommendations for treatment.  He did not discuss the possible or likely history or cause of the Veteran's RSD.  He did not mention the Veteran's 1968 service nor injury or events during that service.

In VA treatment in January 2006, the Veteran reported paresthesia in his left foot.  In 2008 and 2009, G. G. S., M.D., saw the Veteran for VA primary care.  Dr. G. S. included RSD in the list of diagnoses.

In October 2008, the Veteran submitted a claim for service connection for RSD of the feet.  He asserted that trauma to his feet from prolonged standing during his 1968 service caused his RSD.  He submitted articles regarding RSD from American RSDHope, an RSD support group.  A 2006 article indicated that a study at Massachusetts General Hospital had found that a reduction in small-fiber nerves might underlie RSD.  A 2008 article cited the 2006 study as evidence that RSD can sometimes be traced back to nerve damage.  The 2008 article noted that the original injury that led to RSD might have happened weeks, months, or even years before RSD was diagnosed.

In VA primary care in February 2009, the Veteran reported left foot pain.  It was noted that his RSD had onset in 2003.  In November 2009, the Veteran left a telephone message for Dr. G. S. that he was seeking compensation on the basis that he was diagnosed in 2003, and that the RSD was caused by foot trauma in April 1968.  A notation from Dr. G. S. indicated, "[H]ave already documented this extensively in notes for p[atien]t."

In November 2009, the Veteran wrote that Dr. G. S. indicated that his RSD is service connected.  In February 2010, the Veteran wrote that after he patrolled for 18 hours during service in 1968, his feet swelled, he was unable to walk for two days, and he requested but was refused medical treatment.  He noted that the medication Neurontin reduces the RSD symptoms of burning pain in his legs.  He expressed frustration over a period during which VA clinicians determined that he should not be prescribed Neurontin.

The Veteran had a VA medical examination in April 2010.  The examiner, S. J. S., M.D., reported having reviewed the Veteran's claims file.  Dr. S. S. noted that in 2010 the Veteran was on medication for RSD.  The Veteran reported pain, paresthesias, and dysesthesias in both legs from just below the knees extending into the feet.  Dr. S. S. observed pitting edema from the knees to the ankles bilaterally, and discoloration on both lower legs and feet.  Dr. S. S. listed a diagnosis of complex regional pain syndrome (CRPS), previously diagnosed as RSD.  He indicated that the etiology of the disorder was not certain.  The RO had asked that the examiner provide opinion as to whether the Veteran's RSD was related to his patrol duty that included 18 hours on concrete.  Dr. S. S. stated that he could not resolve that issue without resorting to mere speculation.  He explained that the cause of RSD was not known.  He stated that a review of literature did not show any case of RSD becoming symptomatic more than 40 years after the claimed inciting event.  He found that the vast majority of cases started much sooner after the injury.  He indicated that a report stated that in 35 percent of patients no precipitating event was identified.

The RO asked Dr. S. S. to restate and clarify his opinion to indicate whether it was less likely than not that the Veteran's active duty, with 18 hours of standing on concrete, caused his RSD.  In May 2010, Dr. S. S. expressed the opinion that the evidence leans more toward it being less likely than not that the Veteran's prolonged standing during service caused his RSD.  Dr. S. S. explained that there was no documentation of symptomatology at the time of service and no documentation of onset of the current RSD in the expected timeframe. 

In May 2010, the Veteran had VA primary care follow up with B. S. B., M.D.  Dr. B. noted a history of RSD, and noted that trauma to the feet caused RSD in 1968.  VA treatment records dated through 2013 show ongoing treatment for RSD.

In the April 2011 Board videoconference hearing, the Veteran indicated that during his service in April 1968 he was on his feet for 18 hours, and his feet became severely swollen, such that he was unable to walk for two days.  He reported that he sought medical treatment, but was refused treatment.  He indicated that the swelling in 1968 was not accompanied by pain, tingling, or numbness.  He stated that problems in his lower extremities, in particular, burning pain in his legs, began in 2003.  He indicated that the problems noted in 2003 were diagnosed as RSD.  He reported that Dr. S. S., who examined him in 2010, told him that he could relate his RSD to the trauma to his feet in 1968.  The Veteran stated that Dr. S. S. reportedly differently on the examination report.  The Veteran questioned how Dr. S. S.'s opinion could be relied upon, as his opinion expressed in person contradicted his opinion in writing.

In April 2011, Dr. G. S., at that time in private practice, wrote that the Veteran had been his patient for a number of years.  Dr. G. S. stated that the Veteran had signs and symptoms compatible with RSD, had responded to treatment for RSD, and had some ongoing discomfort.

In April 2011, a representative of American RSDHope wrote to the Veteran that, after trauma to an area resulted in RSD, RSD could go into remission and become symptomatic again after even minor disturbance of the area.  The Veteran submitted another article from American RSDHope that was printed in December 2011.  The article indicated that RSD, which has come to be referred to as CRPS, can follow a minor or major nerve injury, or other types of traumas or injuries, including soft tissue injuries.

In May 2012, Dr. G. S. completed a form indicating that the Veteran's RSD was more likely than not related to the service-connected condition of RSD.

In the June 2014 Board videoconference hearing, the Veteran again stated that he after prolonged foot patrol during service in April 1968 his feet were swollen.  He also indicated that the feet were very painful.  He related that he was unable to walk for two days.  He reported that the National Guard refused medical treatment.  He indicated that after his five days of active duty his feet were no longer swollen, and had no problem, so he did not seek treatment.  He reported that the symptoms he experienced in 1968 were in remission until 2003.  He stated that in 2003 he began to experience severe burning pain.  He related that by 2005 the pain was diagnosed as RSD.  He explained his understanding that any kind of trauma could start RSD, and that it stayed in the body thereafter, and could come out of remission.  He noted that Dr. G. S. signed a statement supporting the likelihood that his RSD was due to his service.

The evidence adequately establishes that the Veteran currently has RSD.  There also is adequate lay evidence of injury of the feet in service.  The Veteran's account of his foot symptoms during his 1968 service is credible.  The Board accepts that he had severe swelling and temporary impairment of his feet at that time.  The nature and extent of the 1968 injury is less clear.  As note, the National Guard records do not show treatment and the Veteran has explained that National Guard officials refused the Veteran's requests to treat or check the foot symptoms.  The Veteran reports that he did not seek other treatment after being released from his five days of service because the symptoms had resolved.  The history of complete resolution of the symptoms within a few days after onset does not tend to indicate that the injury was a substantial neurological injury capable of producing residual or recurrent effects decades later.

In his initial and rephrased opinions Dr. S. S. found that a nexus between injury of the feet in 1968 and RSD with leg and foot symptoms from 2003 is less likely than not.  The Veteran questions the value of Dr. S. S.'s opinion, because, he asserts, Dr. S. S. stated during the examination that a nexus was possible and then wrote in the examination report and addendum that a nexus could not be found without speculating, and was less likely than not.  As the RO asked Dr. S. S. to consider a nexus, it is likely that at the examination Dr. S. S. discussed the possibility of a nexus.  The Board accepts his written opinions as a reliable statement of his ultimate opinion after consideration.  The explanation he provided adds to the persuasive weight of his opinion.

The Veteran states that Dr. G. S. has supported a nexus between 1968 injury of the feet and current RSD.  Dr. G. S. has repeatedly stated that the Veteran has RSD.  However, neither the treatment record notation in 2009 nor the form in 2012 explicitly addresses the likelihood of a relationship between the injury in 1968 and the current RSD.  In one treatment entry, Dr. B. noted a history of trauma to the feet causing RSD in 1968.  That notation appears to be a restatement of history the Veteran reported, and not based on medical evidence, as there is no medical evidence that the symptoms in the Veteran's feet in 1968 were symptoms of RSD.  Thus, the notations from Dr. G. S. and Dr. B. are not persuasive support for a nexus.

As Dr. S. S. explained his opinion against a nexus, and notations from Dr. G. S. and Dr. B. do not provide clear and explained support for a nexus, the Board finds that the greater weight of the persuasive evidence is against a nexus between injury of the feet in 1968 and RSD diagnosed based on symptoms from 2003 forward.  As the preponderance of the evidence is against a nexus, the preponderance of the evidence is against service connection for the RSD.


ORDER

Entitlement to service connection for RSD is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


